Citation Nr: 1543500	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a hepatitis condition.

2. Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran underwent a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A copy of the transcript is contained in the electronic claims file.  

The issues of entitlement to service connection for hepatitis, bilateral hearing loss, and tinnitus conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 1994, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal.

2. Evidence submitted since the RO's decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The RO's July 1994 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received since that decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is reopening and remanding the Veteran's service connection claim for his bilateral hearing loss, along with his claims for service connection for hepatitis and tinnitus.  Thus, any failure with respect to the duty to notify or assist is deemed non-prejudicial.

In a July 1994 rating decision, service connection for bilateral hearing loss was denied.  The Veteran was notified of this decision that same month.  This decision was based upon, in part, hearing that was described as within normal limits at an April 1994 VA compensation examination.  The rating decision stated that there was no evidence for the claimed disability in the service treatment records (STRs) and no other evidence was received to show a possibility that bilateral hearing loss was incurred in service.  

With regard to this denial, a notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's July 1994 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

Since the prior final decision, the Veteran submitted statements from his brother, wife, and a friend who also served in the military indicating that he sustained hearing loss during his active duty service.  Additionally, he was afforded a VA compensation examination that indicated he did in fact have a current bilateral hearing loss condition.

New and material evidence has been received since the RO's prior final decision and the claim of service connection for bilateral hearing loss is reopened.


ORDER

The application to reopen the claim of service connection for bilateral hearing loss is granted. 


REMAND

As stated, the Veteran was provided a VA compensation examination in July 2011 to evaluate his hearing loss and tinnitus conditions.  The examiner found both conditions to exist.  The examiner concluded that while it was reasonable to assume he was exposed to hazardous noise levels while on active duty, the electronic hearing testing performed in service did not show actual hearing damage or any threshold shift in hearing ability.  Based on this data, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in-service noise exposure.

While there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89.

While the examiner opined that there was not a threshold shift in the Veteran's hearing as documented by his entrance and separation examinations, it appears that there was some change on separation examination at the 500 Hz frequency for both ears, the significance of which is unclear to the Board.  As such, the examiner's opinion is inadequate, as it is unclear as to whether the examiner considered this shift and instead relied exclusively on the absence of a documented, in-service hearing loss disability.  Thus, both claims are remanded for addendum opinions.  

Regarding the Veteran's hepatitis claim, there is no question that he had a hepatitis B infection while stationed in Germany in 1976.  The records of the infection and treatment are contained in the claims file.  The Veteran's claim turns on whether he has a current chronic hepatitis infection or a residual of the 1976 infection.  

The Veteran submitted private treatment records containing a CT scan and MRI of his chest.  These revealed that his liver contains two hepatic, benign lesions.  This evidence was submitted after his VA examination was performed, which dealt primarily with the existence of a chronic hepatitis condition.  As it is possible that these lesions could be residuals of that old hepatitis infection, as posited by a November 2014 VA treatment record, this claim too must be remanded for an addendum opinion.  

Additionally, the Veteran testified at his August 2015 VA hearing that further testing of his liver at a VA facility was possibly pending.  On remand, the AOJ should ensure that all VA treatment records are contained in the electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all outstanding VA treatment records and, if they exist, add them to the claims file.

2. Then, send the claims file to the July 2011 VA audiological examiner for addendum opinions regarding the nature and etiology of his bilateral hearing loss and tinnitus conditions.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must note that the claims file was reviewed.  

The examiner is asked to opine whether it is at least likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and tinnitus disabilities had their onset in service, manifested to a compensable degree within one year of service discharge, or are otherwise related to active service, including exposure to acoustic trauma in the form of mortar fire during service.  

In making this assessment, the examiner should note the following:

(a) The slight shift in auditory thresholds from the entrance examination and the exit examination; 

(b) The Veteran's competent statements regarding exposure to noise from firing heavy artillery such as mortars without wearing hearing protection;

(c) VA treatment records showing right ear pain, otitis media, erythema, ear infections, ear pressure, and a punctured ear drum dated between 1990 and 1996.  

(d) The lay statements submitted by the Veteran's family and buddies attesting to his hearing loss over the years; and

(e) That the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale for any opinion expressed must be provided.  

If the examiner who performed the July 2011 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3. Next, send the claims file to the October 2013 VA examiner for an addendum opinion concerning the nature and etiology of alleged hepatitis and liver conditions.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must note that the claims file was reviewed.  

The examiner is asked to opine whether it is at least likely as not (50 percent probability or more) that the Veteran has a liver condition, including a form of hepatitis and/or his documented liver lesions, that had its onset in service or is otherwise related to active service. 

In making this assessment, the examiner should note the following:

(a) The June 2014 and March 2015 private treatment records showing hepatic lesions; 

(b) Any new VA treatment records added to the claims file regarding his liver and/or hepatitis; and

(c) The November 2014 statement by a VA physician that the Veteran's lesions could theoretically be related to chronic hepatitis B.

A complete rationale for any opinion expressed must be provided.  

If the examiner who performed the October 2013 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

4. Thereafter, readjudicate the claims.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


